Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 JANUARY 28, 2014 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS RECORD 2013 EARNINGS & ANNOUNCES INCREASE IN QUARTERLY CASH DIVIDEND Jasper, Indiana –January 28, 2014 German American Bancorp, Inc. (NASDAQ: GABC) reported that the Company has again achieved record earnings for the year ended on December 31, 2013.The record financial performance in 2013 continues a trend of exceptional performance by German American, as the Company has reported record earnings for the past four consecutive years and the period of 2008-2013 represents the best six years in the Company’s history in terms of reported annual earnings.The Company’s return on average shareholder equity of 13.40% in 2013 represents the 9th consecutive year that German American has delivered double-digit returns on shareholders’ equity. The Company’s 2013 net income of $25.4 million, or $1.98 per share, was an increase of approximately 4%, on a per share basis, over its previous record annual net income of $24.1 million, or $1.90 per share reported in 2012, and represented a 23% increase, on a per share basis, from the $20.2 million, or $1.61 per share, record earnings the Company reported in 2011. Fourth quarter earnings were $6.6 million, or $0.50 per share, an increase of approximately 2% from 2012 fourth quarter results of $6.2 million, or $0.49 per share.The Company’s 2013 fourth quarter results are inclusive of the acquisition of United Commerce Bancorp which was finalized on October 1, 2013. This 2013 record performance was attributable to an increased level of net interest income, driven by a higher level of earning assets within both the Company’s loan portfolio and securities portfolio, significant growth in the Company’s non-interest income across virtually every operating segment, as well as attributable to, a reduced level of provision for loan loss, as the Company’s historic strong asset quality returned to pre-recessionary levels in 2013. The Company also announced that it was increasing the level of its regular quarterly cash dividend. German American’s Board of Directors declared a regular quarterly cash dividend of $0.16 per share, which will be payable on February 20, 2014 to shareholders of record as of February 10, 2014.This level of regular quarterly cash divided represents approximately a 7% increase above the Company’s prior quarterly cash dividend level. Mark A. Schroeder, German American Chairman & CEO, in commenting on the Company’s 2013 results stated, “We are pleased to have successfully continued in 2013 the trend of record financial performance that our Company has attained.We recognize that the ongoing achievement of these record levels of performance is only possible due to our clients’ acceptance of the financial products and services we offer.Therefore, our most important achievement in 2013 was our ability to once again deliver upon our continued pledge to our customers and our shareholders to offer the very best in financial products and services throughout our Southern Indiana footprint in a safe, sound, and secure manner. Within our historic Southern Indiana markets, we’ve enjoyed a very strong level of organic deposit growth during the past several years.In 2012 and 2013, we saw a significant increase in the level of loan demand from both our business and consumer clients, as our market’s economic environment reflected the improvement being experienced on a national level.Additionally, our presence has been extremely well received by a growing base of new clients since our expansion into the Bloomington, Indiana market in 2007, the Evansville, Indiana market in 2010, and most recently the Columbus, Indiana market in 2012, where in December 2013 we opened a comprehensive financial center in the downtown area. -1- Our Company’s sole focus is on our clients located throughout Southern Indiana, and we recognize that our past, present, and future success as an organization is explicitly linked to the financial well-being of those clients and to the prosperity of the Southern Indiana communities in which we do business.We thank our many clients, located throughout our market area, for the privilege of assisting them in the achievement of their financial goals.” Balance Sheet Highlights Total assets for the Company increased to $2.163 billion at December 31, 2013, representing an increase of $157.5 million compared with December 31, 2012.The increase during 2013 was largely attributable to growth of the Company’s loan portfolio from throughout its footprint and attributable to the acquisition of United Commerce Bancorp effective October 1, 2013.Total assets of United Commerce at the time of acquisition totaled approximately $120.2 million. December 31, 2013 loans outstanding increased by $100.9 million compared with September 30, 2013, and increased $177.3 million, or approximately 15%, compared to year-end 2012.The increase in loans during the fourth quarter and year ended 2013 was broad based across all categories of loans and throughout the Company’s market area.Also contributing to the loan growth in both comparative periods was the acquisition of United Commerce Bancorp.Loans acquired from United Commerce totaled approximately $76.9 million at December 31, 2013. End of Period Loan Balances 12/31/13 09/30/13 12/31/12 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $9.4 million at December 31, 2013 compared to $7.5 million of non-performing assets at September 30, 2013 and $12.0 million at December 31, 2012.Non-performing assets represented 0.44% of total assets at December 31, 2013 compared to 0.37% of total assets at September 30, 2013, and compared to 0.60% at December 31, 2012.Non-performing loans totaled $8.4 million at December 31, 2013 compared to $6.9 million at September 30, 2013, and compared to $10.4 million of non-performing loans at December 31, 2012.Non-performing loans represented 0.61% of total loans at December 31, 2013 compared with 0.54% of total outstanding loans at September 30, 2013 and 0.86% of total loans outstanding at December 31, 2012.Non-performing assets attributable to the United Commerce acquisition totaled $2.7 million and non-performing loans attributable to the United Commerce acquisition totaled $1.8 million at December 31, 2013. Non-performing Assets (dollars in thousands) 12/31/13 09/30/13 12/31/12 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) 8 91 - Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ Restructured Loans $ $ $ -2- The Company’s allowance for loan losses totaled $14.6 million at December 31, 2013 representing an increase of $120,000 or 3% on an annualized basis from September 30, 2013 and a decrease of $936,000 or 6% compared with year-end 2012.The allowance for loan losses represented 1.05% of period end loans at December 31, 2013 compared with 1.13% of period-end loans at September 30, 2013 and 1.29% of period-end loans at December 31, 2012.Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller.The Company held a discount on acquired loans of $5.9 million (including $3.9 million attributable to the United Commerce acquisition) as of December 31, 2013, $2.1 million at September 30, 2013 and $3.5 million at year-end 2012. Total deposits increased $141.1 million as of December 31, 2013 compared with September 30, 2013 total deposits and increased by approximately $171.2 million or 10% compared with year-end 2012.Deposits acquired from United Commerce totaled approximately $95.7 million at year-end 2013. End of Period Deposit Balances 12/31/13 09/30/13 12/31/12 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ Results of Operations Highlights – Year ended December 31, 2013 Net income for the year ended December 31, 2013 totaled $25,413,000 or $1.98 per share, an increase of $1,358,000 or approximately 4% on a per share basis, from the year ended December 31, 2012 net income of $24,055,000 or $1.90 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Year Ended December 31, 2013 Year Ended December 31, 2012 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
